DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims page submitted July 1, 2019 is to be amended as follows:	a) In claim 15 lines 16-17, please change “wherein the N predefined source array emission modifications related to one of a phase rotation or amplitude scaling.” to 
--wherein the N predefined source array emission modifications are related to one of a phase rotation or amplitude scaling.--.

b) In claim 16 line 1, please change “16. The method of claim 1,” to
 –16.  The method of claim 15,--.

c) In claim 17 line 5, please change “a processor connected to the interface and configured to” to --a processor connected to the interface and configured to:--.

Allowable Subject Matter
3.	Claims 1 to 20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
5.	In regards to claim 1, the closest prior art, Poole (US Pat. Pub. 2014/0303898) at least teaches a method for de-blending seismic data associated with an interface located in a subsurface of the earth (Poole abstract and Fig. 12 teach a method for de-blending seismic data associated with a subsurface (see Fig. 12 Item 1242) of the earth), the method comprising:
receiving blended seismic data E generated by firing N source arrays according to a pre-determined sequence Seq (Poole paragraphs [0021], [0044], and [0060] teach receiving blended seismic traces recorded by firing a plural number of N source arrays S1 to SN, and paragraphs [0041]-[0042] teach where the sources are shot according to a shooting pattern designed so that each source is shot first and the remainder of the sources are shot with a constant time delay relative to the first shot source);
de-blending, in a processor, the interpolated data k to generate de-blended data o (Poole paragraphs [0047] and [0063] teach applying a full de-blending process (via adaptive subtraction) to input data including signals and cross-talk noise that have been interpolated in the model domain, and Poole abstract and paragraphs [0020]-[0021] teach the use of a processor for carrying the de-blending); and
generating an image of the interface of the subsurface based on the de- blended data o (Poole abstract, paragraphs [0020]-[0021], and [0050] teach generating an image of the subsurface based on the d-blended data).

However, claim 1 is allowed because the closest prior art, Poole (US Pat. Pub. 2014/0303898), fails to anticipate or render obvious a method for de-blending seismic data associated with an interface located in a subsurface of the earth, the method comprising: selecting N sub-datasets SDn from the blended seismic data E; and interpolating each selected sub-dataset SDn to reference positions ref, where the blended seismic data E is expected to be recorded, to generate interpolated data k, in combination with the rest of the claim limitations as claimed and defined by the Applicant.  

6.	In regards to claim 15, the closest prior art, Poole (US Pat. Pub. 2014/0303898) at least teaches a method for de-blending seismic data associated with an interface located in a subsurface of the earth (Poole abstract and Fig. 12 teach a method for de-blending seismic data associated with a subsurface (see Fig. 12 Item 1242) of the earth), the method comprising:
receiving blended seismic data E generated by plural simultaneous firings of N source arrays (Poole paragraphs [0003], [0039], and [0060] teach receiving blended seismic data acquired by simultaneous shooting of plural N seismic source arrays), wherein the blended seismic data is encoded using N predefined source array emission modifications;
de-blending, in a processor, the interpolated data k to generate de-blended data o (Poole paragraphs [0047] and [0063] teach applying a full de-blending process (via adaptive subtraction) to input data including signals and cross-talk noise that have been interpolated in the model domain, and Poole abstract and paragraphs [0020]-[0021] teach the use of a processor for carrying the de-blending); and
generating an image of the interface of the subsurface based on the de- blended data o (Poole abstract, paragraphs [0020]-[0021], and [0050] teach generating an image of the subsurface based on the d-blended data).

However, claim 15 is allowed because the closest prior art, Poole (US Pat. Pub. 2014/0303898), fails to anticipate or render obvious a method for de-blending seismic data associated with an interface located in a subsurface of the earth, the method comprising: wherein the blended seismic data is encoded using N predefined source array emission modifications; selecting N sub-datasets SDn from the blended seismic data E such that each sub-dataset SDn is associated with a predefined and specific source emission modification; interpolating each selected sub-dataset SDn to reference positions ref, where the blended seismic data E is expected to be recorded, to generate interpolated data k; and wherein the N predefined source array emission modifications [are] related to one of a phase rotation 

7.	In regards to claim 17, the closest prior art, Poole (US Pat. Pub. 2014/0303898) at least teaches a computing system for de-blending seismic data associated with an interface located in a subsurface of the earth (Poole abstract and Fig. 12 teach a computing device for de-blending seismic data associated with a subsurface (see Fig. 12 Item 1242) of the earth), the computing device comprising:
	an interface for receiving blended seismic data E generated by firing N source arrays according to a pre-determined sequence Seq (Poole paragraphs [0021], [0044], and [0060] teach receiving blended seismic traces recorded by seismic recorders (as a recording interface) generated by the firing of a plural number of N source arrays S1 to SN, and paragraphs [0041]-[0042] teach where the sources are shot according to a shooting pattern designed so that each source is shot first and the remainder of the sources are shot with a constant time delay relative to the first shot source); and
a processor connected to the interface and configured (Poole  abstract, paragraphs [0020]-[0021] and [0068]-[0069] teach a processor connected to the recording interface) to,
de-blend, in a processor, the interpolated data k to generate de-blended data o (Poole paragraphs [0047] and [0063] teach applying a full de-blending process (via adaptive subtraction) to input data including signals and cross-talk noise that have been interpolated in the model domain, and Poole abstract and paragraphs [0020]-[0021] teach the use of a processor for carrying the de-blending); and
generate an image of the interface of the subsurface based on the de-blended data o (Poole abstract, paragraphs [0020]-[0021], and [0050] teach generating an image of the subsurface based on the d-blended data).

claim 17 is allowed because the closest prior art, Poole (US Pat. Pub. 2014/0303898) fails to anticipate or render obvious a computing system for de-blending seismic data associated with an interface located in a subsurface of the earth, the computing device comprising: a processor connected to the interface and configured to: select N sub-datasets SDn from the blended seismic data E; and interpolate each selected sub-dataset SDn to reference positions ref, where the blended seismic data E is expected to be recorded, to generate interpolated data k, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Art
9.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

C.	de Kok (US Pat. Pub. 2002/0181328) discloses Method for Acquiring and Processing of Data from Two or More Simultaneously Fired Sources.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner




/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        11/19/2021